Citation Nr: 1434831	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for right upper extremities neuropathy, to include as due to exposure to herbicides, and/or as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a timely notice of disagreement in October 2008, a statement of the case was issued in May 2009, and a VA Form 9 was received in June 2009.

In September 2011, the Board remanded these claims to obtain personnel records, to attempt to verify the Veteran's claimed exposure to herbicides, and to obtain Social Security records, and relevant VA or private treatment records dated since January 1981.  The RO obtained the Veteran's personnel records, Social Security records, and additional VA treatment records.  Additionally, the RO attempted, through the U.S. Army and Joint Services Records Research Center (JSRRC), to verify the Veteran's claimed exposure to herbicides during service.  Therefore, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran requested a hearing before the Board.  A Veterans Law Judge who is no longer employed by the Board conducted the requested hearing in March 2011.  A transcript is associated with the claims file.  

The Veteran was offered the opportunity to have an additional hearing.  A second hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Concerning the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Veteran was informed of the type of evidence that would be supportive of his claims.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicides may be presumed and is not shown to have been exposed to herbicides in service.

2.  Diabetes mellitus, type 2, is not causally or etiologically due to service and may not be presumed to have been incurred during service.

3.  Hypertension is not causally or etiologically due to service, is not proximately due to or aggravated by a service-connected disorder, and may not be presumed to have been incurred during service

4.  Right upper extremity neuropathy is not causally or etiologically due to service, is not proximately due to or aggravated by a service-connected disorder, and may not be presumed to have been incurred during service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Service connection for right upper extremities neuropathy, to include as due to exposure to herbicides, and/or as secondary to diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in these matters.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and Social Security records. 

The Board notes that the Veteran was not afforded VA examinations for his claimed disorders.  Under the VCAA, VA is obliged to provide an examination when the Veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Here, the diagnoses of diabetes mellitus, hypertension, and right upper extremity neuropathy are firmly established.  Further, as discussed below, the Veteran's claims rest on his assertion that he was exposed to herbicides, which would trigger a presumption of service connection.  Therefore, in this case, the Veteran's claims turn largely on the location of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that any of these claimed disorders had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran asserts his diabetes mellitus, type 2, hypertension and right upper extremity neuropathy are due to exposure to herbicides during service while stationed at Panama and Okinawa.  Alternatively, he asserts his hypertension and right upper extremity neuropathy are secondary to his diabetes mellitus, type 2.  He does not claim, and the evidence does not otherwise suggest, that these disorders began during service or within one year of service discharge. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus, type 2, is such a disease.  38 C.F.R. § 3.309(e). 

The Department of Defense (DoD) has determined that herbicide agents were also used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Diabetes Mellitus, Type 2

The Veteran's service records were reviewed.  They do not contain any complaints, symptoms, treatment or diagnosis of diabetes mellitus, type 2.

Post service, the Veteran has been diagnosed with diabetes mellitus, type 2.  See June 2009 VA Outpatient Note.  

The evidence does not show, nor does the Veteran contend, that he experienced the onset of diabetes mellitus during his period of active service.  Additionally, his service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood sugar or symptoms of diabetes.  Without an in-service incurrence or aggravation of disease, service connection of diabetes mellitus is not warranted on a direct basis.  38 C.F.R. § 3.303. 

The Veteran's specific date of diagnosis is not clear; however, all evidence indicates that it was many years after service.  A January 2008 Agent Orange examination indicates that the Veteran reported being diabetic since 1998.  However, a June 2000 VA treatment note indicated the Veteran had "no DM" (diabetes mellitus).   Diabetes mellitus, type 2, is not noted in the treatment records until the January 2008 Agent Orange examination.  Even if the Board were to concede a diagnosis date of 1998, there is no evidence that the Veteran was diagnosed with diabetes before that date, which is approximately 27 years after service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, direct service connection fails in this case.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for diabetes as a chronic disease fails because there is no medical evidence of record to show a diagnosis of diabetes mellitus within one year of the Veteran's separation from active service in May 1971.  38 C.F.R. §§ 3.307, 3.309.

Importantly, however, diabetes mellitus, type 2, is a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, this claim depends on whether exposure to herbicides is demonstrated by the evidence of record.

Unfortunately, the Veteran's claim for service connection for diabetes mellitus, type 2, must be denied, as there is no evidence to support the Veteran's assertion that he was exposed to herbicides by serving in Panama and Okinawa.

In this case, the Board notes that the Veteran's service personnel records fail to show that he ever served in the Republic of Vietnam and the Veteran does not so contend.  Therefore, the Veteran did not serve within the Republic of Vietnam, and the presumption of herbicide exposure does not apply here.  See 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran may still demonstrate actual exposure to herbicides.  As noted above, he claimed that he was exposed to herbicides while stationed in Panama and Okinawa. 

The Veteran's service personnel records were reviewed and indicate that he was stationed in the Canal Zone at Fort Kobbe from October 1969 to August 1970, assigned to the C Company, 3rd Battalion, 5th Infantry and he was in Okinawa from September 1970 to May 1971, assigned to the 137th Ord. Co.

The JSRRC was contacted to corroborate the Veteran's alleged exposure to herbicides in Panama and Okinawa.  However, while the response from JSRRC in December 2011 indicated that the Veteran did in fact serve in Panama and Okinawa, it explicitly found, based on service historical records and a Department of Defense listing of herbicide spray areas and test sites outside Vietnam, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides during the period he was stationed in Panama or Okinawa.

The Veteran has asserted that other Veterans with claims have been compensated for diseases based on exposure to herbicides in Okinawa.  However, the Board notes that the U.S. Congress has not seen fit to broaden the scope of 38 U.S.C.A. § 1116 to include a presumption of service connection for diseases associated with exposure to certain herbicide agents to include service in Okinawa at any period of time.  See 38 U.S.C.A. § 1116 (2013).  

The Veteran submitted a prior Board decision as evidence.  This decision by the Board was also cited in a news article in the Japan Times submitted by the Veteran as constituting evidence that the Board had generally conceded the presence of herbicides on Okinawa.  However, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file, and accordingly has no precedential value toward adjudication of appeals by other claimants, such as the present Veteran, who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2013).  Further, the present appeal can be distinguished from the earlier case before the Board because the present file on review contains evidence against the presence of herbicides in Okinawa, from the JSRRC, that was not cited in the 1998 decision and presumably not available to the Board at that time.  

Moreover, the JSRRC has failed to corroborate, in this particular appeal, that the Veteran himself was ever exposed to herbicide agents during his tour of duty in Okinawa or Panama. 

The Board is unable to find that the Veteran's assertions, in and of themselves, support a factual finding that the Veteran was exposed to herbicide agents while stationed in Panama and/or Okinawa.  Therefore, he is not entitled to service connection based upon herbicide exposure. 

The Board acknowledges the Veteran's contentions that he was exposed to herbicides while stationed in Panama and Okinawa.  However, the December 2011 JSRRC memorandum has explicitly found, based on service historical records and a DoD listing of herbicide spray areas and test sites outside Vietnam, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while he was stationed in Panama or Okinawa. 

In reviewing the Veteran's claim, the Board has reviewed his written statements.  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  His evidence about service in Panama and Okinawa was candid and credible, but the assumptions or beliefs he discussed in which he attributed his subsequent diagnosis of diabetes, hypertension and/or neuropathy to possible exposure to Agent Orange sprayed in Panama and Okinawa is not competent or credible, as the JSRRC memorandum shows that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed there.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his disorders can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, after considering all of the evidence of record, the Board finds that there is no evidence that the Veteran was directly or presumptively exposed to herbicides during his service in Panama or Okinawa.  As such, service connection for diabetes mellitus based on exposure to herbicides is not warranted.  Also, as previously discussed, the evidence does not show that service connection for diabetes mellitus is warranted under any other theory of entitlement. 

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for diabetes mellitus, type 2.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension & Right Upper Extremity Peripheral Neuropathy

The Veteran seeks entitlement to service connection for hypertension and right upper extremity neuropathy.

Importantly, the Board notes as a result of this decision, exposure to herbicides has not been conceded.  Therefore, service connection on a presumpative basis cannot be established. 

The Veteran's service treatment records do not show treatment for, or a diagnosis of hypertension or right upper extremity neuropathy.  

Post service, an October 2000 VA treatment note indicates the Veteran's blood pressure was 138/92.  The Veteran was diagnosed with hypertension, although a repeat manual blood pressure was 120/86.  The note indicates the Veteran's blood pressure would be monitored.  An Active Problem List from August 2011 indicates the Veteran has a current diagnosis of hypertension.  See August 2011 VA Outpatient Note.

In February 2000, the Veteran complained of numbness in the right upper extremity.  See February 2000 VA Outpatient Note.  In April 2000, the Veteran was diagnosed with right ulnar neuropathy.

The Board finds that the claims must be denied.  The Veteran was not treated for hypertension or right upper extremity neuropathy during service, nor were these conditions noted upon separation from service.  Therefore, hypertension and right upper extremity neuropathy are not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of hypertension and right upper extremity neuropathy is dated in 2000.  This is approximately 29 years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.  Additionally, the Veteran is not service connected for diabetes mellitus, type 2.  As such, service connection for hypertension and right upper extremity neuropathy cannot be established on a secondary basis as proximately due to or aggravated by diabetes mellitus, type 2, as a matter of law.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has hypertension and right upper extremity neuropathy as a result of his time in service and they are aggravated by his diabetes, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of hypertension or neuropathy.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran is diagnosed with hypertension and right upper extremity neuropathy.  However, the evidence fails to demonstrate that he was exposed to herbicides during service and fails to demonstrate that his hypertension and right upper extremity neuropathy are causally or etiologically due to service or are proximately due to or aggravated by a service-connected disability. 

In summary, the weight of the evidence reflects that the Veteran developed his hypertension and right upper extremity neuropathy years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension and right upper extremity neuropathy.  As the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to diabetes mellitus, type 2, is denied. 

Entitlement to service connection for right upper extremities neuropathy, to include as due to exposure to herbicides, and/or as secondary to diabetes mellitus, type 2, is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran has a diagnosis of depression.  See July 2010 VA outpatient note.  During the February 2013 Board Hearing, the Veteran testified that he experienced depression due to being sent to Okinawa instead of Vietnam, since he had a brother who was already stationed at Vietnam.  See February 2013 Hearing Transcript, pages 11-13.  The Veteran stated that his brother died later on as a result of his time served in Vietnam.  Id.

To date, the Veteran has not been afforded a VA examination for an acquired psychiatric disorder.  The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of the Veteran's claimed disorder.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for an acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

All current acquired psychiatric disorders should be diagnosed.  

For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is causally or etiologically related to service, or had an onset within one year after discharge.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

After completion of the above, the RO must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


